     Case 1:20-cr-00066 Document 50 Filed 03/22/21 Page 1 of 1 PageID #: 211



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 1:20-00066

JEFFREY M. REED

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is the unopposed motion of the

United States for a brief continuance of trial and all related

deadlines.     (ECF No. 49.)

       For good cause shown in the motion, and because defendant

does not object, the motion is GRANTED.               Trial in this case is

rescheduled for June 21, 2021, at 9:30 a.m. in Charleston.                Jury

instructions and proposed voir dire are to be filed by June 14,

2021.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 22nd day of March, 2021.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge
